 

Exhibit 10f

 

C. R. Bard, Inc. Agreement and Plans Trust

 

This Trust Agreement amended and restated as of the 8th day of February, 1989,
by and between C. R. Bard, Inc., a New Jersey corporation (the “Company”), Chase
Manhattan Bank, N.A. (the “Trustee”) and The Andesa Companies, Inc., a
Pennsylvania corporation (the “Consulting Firm”). This Trust Agreement provides
for the establishment of a trust to be known as the C. R. Bard, Inc. Agreement
and Plans Trust (hereinafter called the “Trust”) to provide a source for
payments required to be made under the contracts, agreements and plans listed on
Exhibit A as amended from time to time (the “Agreements”) between the Company
and certain of its key management personnel or members of its Board of Directors
(the “Participants”).

 

WITNESSETH:

 

WHEREAS, the Company wishes to establish the Trust and to transfer to the Trust
certain assets to be held therein, subject to the claims of the Company’s
creditors in the event of the Company’s insolvency or bankruptcy, until paid to
the Participants in such manner and at such time as specified in this Trust
Agreement; and

 

WHEREAS, it is the intention of the Company to make contributions in addition to
the Initial Contribution

 

10f-1



--------------------------------------------------------------------------------

(as defined below) (such additional contributions are referred to herein as the
“Additional Contributions” and, together with the Initial Contributions,
collectively known as “Contributions”) to the Trust upon or in anticipation of
the occurrence of a Change of Control of the Company;

 

NOW, THEREFORE, the parties hereto do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

 

Section 1. Trust Fund

 

(a) Subject to the claims of its creditors as set forth in Section 5, the
Company hereby deposits with the Trustee in trust One Hundred Dollars ($100.00)
(the “Initial Contribution”) which shall become the initial principal of the
Trust to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement. The Trustee shall have no obligation to invest the Initial
Contribution in an interest-bearing account.

 

(b) The Trust is intended to be a grantor trust, within the meaning of Section
671 of the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
construed accordingly. The purpose of the Trust is to assure that the Company’s
obligations to the Participants pursuant to the Agreements are fulfilled. The
Trust is not designed to qualify under Section 401(a) of the Code.

 

10f-2



--------------------------------------------------------------------------------

(c) The principal of the Trust, and any earnings thereon (such principal,
together with any earnings thereon, reduced by any losses and distributions from
the Trust and any other reductions thereof, is sometimes referred to herein as
the “Trust Assets”), shall be held separate and apart from other funds of the
Company and shall be used exclusively for the uses and purposes herein set
forth. The Participants shall not have any preferred claim on, or any beneficial
ownership interest in, any of the Trust Assets prior to the time such Trust
Assets are paid to the Participants pursuant to the terms of this Trust
Agreement, and all rights created under the Agreements and this Trust Agreement
shall be mere unsecured contractual rights of the Participants against the
Company.

 

(d) The Trustee shall have full discretion in and sole responsibility for
investment, management and control of the Trust Assets. The nature of this Trust
is such that the Trustee should only make short-term investments with a stated
maturity of twelve months or less from the date of purchase by the Trustee. The
Trust Assets shall only be invested in obligations of or guaranteed by the
United States of America in commercial paper obligations receiving the highest
rating from either Moody’s Investors Service, Inc. or Standard & Poor’s
Corporation or a similar rating service or in certificates of deposit, bank
repurchase

 

10f-3



--------------------------------------------------------------------------------

agreements or bankers acceptances (including those of the Trustee) of commercial
banks with capital exceeding $1,000,000,000 the securities of which or the
securities of the holding company of which are rated in the highest category by
a nationally-recognized credit agency (“Permitted Investments”) or in
money-market funds which are invested solely in Permitted Investments.

 

Section 2. Contributions

 

(a) The Company may make such Contributions to the Trust as the Board of
Directors of the Company deems appropriate from time to time.

 

(b) As soon as practicable following a Change of Control (as defined in Section
3(c) hereof), the Consulting Firm (as defined in Section 3(e) hereof) shall
calculate the aggregate amount due pursuant to each Agreement without regard to
any reduction required under such Agreements to avoid any such payment being
nondeductible to the Company pursuant to Section 280G of the Code (the aggregate
of such amounts for all the Agreements, plus an amount sufficient to pay the
estimated expenses of the Trust for its estimated term, is hereinafter referred
to as the “Maximum Amount Payable”). The Consulting Firm shall promptly furnish
such calculation to the Company (in the case of the calculation regarding the
expenses of the Trust, after consultation with

 

10f-4



--------------------------------------------------------------------------------

the Trustee) and the Company shall have the obligation to make Additional
Contributions to the Trust, and shall make Additional Contributions to the
Trust, within three business days of the receipt of such calculation, in an
amount equal to the excess (the “Excess”), if any, of the Maximum Amount Payable
over the then fair market value of the Trust Assets or shall direct the Trustee
to draw down a letter of credit held by the Trust in such amount. If at any time
following a Change of Control a valuation of the Trust Assets occurs pursuant to
this Trust Agreement and it is determined by the Consulting Firm that an Excess
shall exist, the Company shall promptly contribute such amount to the Trust as
is necessary to eliminate the Excess or direct the Trustee to draw down a letter
of credit held by the Trust in such amount.

 

(c) Anything in Section 2(b) hereof to the contrary notwithstanding, in the
event of a Potential Change of Control (as defined in Section 3(d) hereof), the
Company shall have the obligation to make additional contributions to the Trust
in an amount equal to the Excess or direct the Trustee to draw down a letter of
credit held by the Trust in such amount. If a Change of Control shall not have
occurred within ninety (90) days of a Contribution made pursuant to this Section
2(c) and the Board of Directors adopts a resolution to the effect that, for
purposes of this Trust Agreement,

 

10f-5



--------------------------------------------------------------------------------

a Change of Control is not imminent, any amounts contributed to the Trust
pursuant to this Section 2(c), together with any earnings thereon, shall be paid
by the Trustee to the Company.

 

(d) The Company shall make all required Contributions to the Trust in cash.
Alternatively, the Company may at any time provide the Trustee with an
irrevocable and unconditional letter of credit sufficient for the Trustee to
draw down an amount equal to all required Contributions. If at any time the
Trust has been provided with a letter of credit by the Company, the Company will
direct the Trustee (i) when to draw down on such letter of credit and in what
amount and (ii) whether, if necessary, to renew the Letter of Credit or change
its amount or terms. All Contributions so received (including any cash received
on the draw down of a Letter of Credit), together with the income therefrom and
any increment thereon, shall be held, managed and administered by the Trustee as
a single commingled Trust pursuant to the terms of this Trust without
distinction between principal and income. Neither the Trustee nor the Consulting
Firm shall have any duty to require any Contributions to be made to the Trust by
the Company or to determine that a Change of Control or Potential Change of
Control has occurred.

 

10f-6



--------------------------------------------------------------------------------

(e) Anything in Section 2 to the contrary notwithstanding, the Trustee shall
return to the Company as soon as feasible following the close of each calendar
quarter within each calendar year the excess, if any, of (i) the then aggregate
fair market value of the Trust Assets over (ii) 150% of the Maximum Amount
Payable, as determined by the Consulting Firm at the request of the Company.

 

(f) The Company may at any time or from time to time make additional deposits of
cash or other property in Trust with the Trustee to augment the Trust Assets to
be held, administered and disposed of by Trustee as provided in this Trust
Agreement.

 

(g) The Company shall have a duty to inform the Trustee whenever a Change of
Control or Potential Change of Control has occurred. If any two Participants
notify the Trustee in writing that a Change of Control has occurred then,
unless, in the opinion of nationally recognized counsel to the Company (which
opinion may be based on representations of fact as long as counsel does not know
that such representations are untrue) such a Change of Control has not occurred,
a Change of Control will be deemed to have occurred for purposes of this Trust
Agreement.

 

10f-7



--------------------------------------------------------------------------------

Section 3. Accounting by the Trustee and Consulting Firm

 

(a) The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be done,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. All such accounts, books and records as well as the
accounts and records of the Consulting Firm maintained pursuant to Section 3(b)
shall be opened to inspection and audit at all reasonable times by the Company
and on an annual basis, after receipt of the written account described in the
next sentence, by the Participants; provided, however, that no Participant shall
have access to information about another Participant’s Account (as established
pursuant to Section 3(b) hereof) other than in the normal course of performing
his duties as an employee of the Company. Within sixty (60) days following the
close of each calendar year and within sixty (60) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company and the
Consulting Firm a written account of its administration of the Trust during such
year or during the period from the close of the last preceding year to the date
of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities

 

10f-8



--------------------------------------------------------------------------------

and investments purchased and sold with the cost or net proceeds of such
purchases or sales (accrued interest paid or receivable being shown separately),
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be,
and the book and fair market value of any such asset. The Consulting Firm shall
send a copy of such written account to each Participant at the address provided
by the Company.

 

(b) As soon as practicable following a “Change of Control” of the Company (as
defined below), the Consulting Firm shall establish and maintain a memorandum
account for each Participant and with respect to each Agreement applicable to
the Participant or with respect to which the Participant is a participant (the
“Participant’s Account”). The Consulting Firm shall credit each Participant’s
Account in an amount equal to the amount which would be due to the Participant
pursuant to each Agreement applicable to such Participant or pursuant to which
the Participant is a participant upon satisfaction of the conditions under such
Agreement which give rise to the obligation of the Company to pay such amount to
the Participant (the “Agreement Payments”). The Consulting Firm shall calculate
the Agreement Payments with respect to each Participant as soon as practicable
following a Change of Control. The Trustee shall notify the

 

10f-9



--------------------------------------------------------------------------------

Consulting Firm of any payment made from the Trust to the Participant or the
Participant’s beneficiaries pursuant to the terms of an Agreement applicable to
a Participant or pursuant to which such Participant is a participant and the
Company shall notify the Consulting Firm of any other payment pursuant to the
terms of an Agreement, in each case, so that the Consulting Firm may debit the
Participant’s Account.

 

(c) For purposes of this Trust Agreement, a “Change of Control” shall occur if a
change of control of the nature that would be required to be reported in
response to Item 1(a) of the Current Report on Form 8-K as in effect on the date
hereof pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) occurs, provided that, without limitation, a “Change of
Control” shall be deemed to have occurred if (a) the beneficial ownership at any
time hereafter by any person, as defined herein, of capital stock of the
Company, constitutes 20 percent or more of the general voting power of all of
the Company’s outstanding capital or (b) individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Board” generally and as
of the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a Director
subsequent to the date hereof whose election, or nomination for election by the
Company’s

 

10f-10



--------------------------------------------------------------------------------

shareholders, was approved by a vote of at least three-quarters of the Directors
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board. No sale to underwriters
or private placement of its capital stock by the Company, nor any acquisition by
the Company, through merger, purchase of assets or otherwise, effected in whole
or in part by issuance or reissuance of shares of its capital stock, shall
constitute a Change of Control. For purposes of the definition of “Change of
Control”, the following definitions shall be applicable:

 

(i) The term “person” shall mean any individual, group, corporation or other
entity.

 

(ii) Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Company:

 

A. which that person owns directly, whether or not of record, or

 

10f-11



--------------------------------------------------------------------------------

B. which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

C. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above), by an “affiliate” or “associate”
(as defined in the rules of the Securities and Exchange Commission under the
Securities Act of 1933, as amended) of that person, or

 

D. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of capital stock of the Company.

 

(iii) The outstanding shares of capital stock of the Company shall include
shares deemed owned through application of clauses (ii) (B), (C) and (D), above,
but shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

10f-12



--------------------------------------------------------------------------------

(iv) Shares of capital stock, if any, held by The Chase Manhattan Bank, N.A.
under the Indenture and the Escrow Agreement dated as of November 1, 1971
between International Paper Company and said bank shall not be deemed owned by
International Paper Company or by said bank for purposes of this definition, so
long as they are held by said bank under said Escrow Agreement, but said shares
shall be deemed outstanding for the purpose of determining the aggregate number
of outstanding shares of capital stock of the Company.

 

(d) For purposes of this Agreement, a Potential Change of Control shall be
deemed to have occurred if (i) any third person commences a tender or exchange
offer for 20% or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; (ii) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change of Control;
(iii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change of
Control; or (iv) the Board of Directors adopts a resolution to the effect that,
for purposes of this Trust Agreement, a Change of Control is imminent.

 

10f-13



--------------------------------------------------------------------------------

(e) The Consulting Firm shall be The Andesa Companies, Inc., or such successor
firm of consulting actuaries as the Company shall select prior to a Change of
Control, or after a Change of Control, such successor firm of consulting
actuaries as the Trustee shall select. It is not intended that the Consulting
Firm act in a fiduciary capacity under the Agreements or the Trust.

 

(f) The Company shall furnish the Consulting Firm with copies of each Agreement
and any and all amendments thereto. The Company will promptly provide the
Consulting Firm with a copy of any notice of termination required pursuant to
the terms of any of the Agreements with respect to any Participant and will also
promptly provide the Consulting Firm with any and all additional information the
Consulting Firm reasonably requests or the Company believes would be useful to
the Consulting Firm in order to enable the Consulting Firm to determine the
amount of Agreement Payments with respect to each Participant and will promptly
update such information as it changes. The Company will use its best efforts to
cause each Participant to provide the Consulting Firm with all information that
it may reasonably request in order to determine the amount of Agreement Payments
with respect to the Participant.

 

10f-14



--------------------------------------------------------------------------------

(g) The fair market value of the Trust Assets shall be determined by the Trustee
whenever required pursuant to this Trust Agreement, but in any event not less
than quarterly. The Trustee may base such determination upon such sources of
information as it may deem reliable including, but not limited to, information
reported in (1) newspapers of general circulation, (2) standard financial
periodicals or publications, (3) statistical and valuation services, (4) the
records of securities exchanges or brokerage firms deemed by the Trustee to be
reliable, or any combination thereof. The Trustee shall promptly inform the
Consulting Firm of any such valuation.

 

Section 4. Payments to the Participants

 

(a) The Trustee shall make payments to the Participants from the Trust Assets,
if and to the extent such Trust Assets are available for distribution, in
accordance with the provisions of this Trust Agreement, provided that the
Company is not Insolvent (as defined in Section 5(a)) at the time any such
payment is required to be made.

 

(b) Subject to Section 4(a) hereof, upon written demand for payment by a
Participant accompanied with a copy of a “Notice of Qualification” (as defined
below) with respect to such Participant (or by the Participant’s beneficiary or
beneficiaries), the Consulting Firm shall, within

 

10f–15



--------------------------------------------------------------------------------

five business days of such demand, direct the Trustee to pay the Participant (or
such beneficiary or beneficiaries) an amount equal to the lesser of the amount
so demanded for payment or the then credit balance in the Participant’s Account;
provided, however, that if the aggregate of the then credit balances in the
Participants’ Accounts exceeds the then fair market value of the Trust Assets,
then the Consulting Firm shall direct the Trustee to pay to the Participant (or
beneficiary or beneficiaries) the lesser of the amount so demanded or such
portion of the credit balance in the Participant’s Account which is equal to (a)
the full credit balance in the Participant’s Account multiplied by (b) a
fraction (i) the numerator of which is the then fair market value of the Trust
Assets and (ii) the denominator of which is the aggregate of the then credit
balances in the Participants’ Accounts. The Trustee shall pay the Participant
(or beneficiary or beneficiaries) the amount set forth in the notice from the
Consulting Firm within five business days of receiving notice from the
Consulting Firm. Whenever the Consulting Firm notifies the Trustee that it has
received a Notice of Qualification and a demand for payment from a Participant
or beneficiary, the Trustee shall supply the Consulting Firm with the current
fair market value of the Trust Assets within 2 business days so that the
Consulting Firm may make the determination required hereunder. For

 

10f–16



--------------------------------------------------------------------------------

the purposes of this Trust Agreement, a “Notice of Qualification” shall be a
written statement by the Participant or the Participant’s beneficiary or
beneficiaries that states that pursuant to the terms of the Agreement applicable
to such Participant or pursuant to which the Participant is a participant, the
Participant or the Participant’s beneficiary or beneficiaries is entitled to
payment thereunder. The Trustee shall be under no duty to make inquiry as to
whether the determination made by Participant or the Participant’s beneficiary
or beneficiaries is correct or whether any payment so demanded and determined is
proper and correct. Nothing in this Section 4(b) shall be construed to limit the
obligation of the Company to make all contributions to the Trust required by
Section 2(b).

 

(c) Anything in this Trust Agreement to the contrary notwithstanding, all
payments pursuant to this Section 4 may be made without the approval or
direction of the Company, shall be made despite any direction to the contrary by
the Company and shall be made upon the direction of the Consulting Firm.

 

(d) If the Trust Assets are not sufficient to make all payments to the
Participants required to be made pursuant to the terms of the Agreements, the
Company shall pay to each Participant the balance of each such payment as

 

10f–17



--------------------------------------------------------------------------------

it falls due. If such payments are not made by the Company, and the Trust later
contains sufficient Trust Assets to make such payments, they shall be made from
the Trust Assets, together with interest at the rate determined pursuant to
Section 1274(d) of the Code, subject to the requirements of Sections 4(a) and
4(b) hereof.

 

Section 5. Trustee Responsibility Regarding Payments to Trust Beneficiary When
Company Insolvent

 

(a) The Company shall be considered “Insolvent” for purposes of this Trust
Agreement if (i) the Company is unable to pay its debts as they mature, or (ii)
the Company is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code or any similar law of any state.

 

(b) At all times during the continuance of this Trust, the principal and income
of the Trust shall be subject to claims of general creditors of the Company as
hereinafter set forth, and at any time the Trustee has actual knowledge, or has
determined, that the Company is Insolvent, the Trustee shall deliver any
undistributed Trust Assets to satisfy such claims as a court of competent
jurisdiction may direct. The Board and the chief executive officer of the
Company shall have the duty to inform the Trustee of the Company’s Insolvency.
If the Company or a person claiming

 

10f–18



--------------------------------------------------------------------------------

to be a creditor of the Company alleges in writing to the Trustee that the
Company has become Insolvent, the Trustee shall independently determine, within
thirty (30) days after receipt of such notice, whether the Company is Insolvent
and, pending such determination, the Trustee shall discontinue payments to the
Participants, shall hold the Trust Assets for the potential benefit of the
Company’s general creditors, and shall resume payments to the Participants in
accordance with Section 4 of this Trust Agreement only after the Trustee has
determined that the Company is not Insolvent (or is no longer Insolvent, if the
Trustee initially determines the Company to be Insolvent). If the Trustee, after
the expiration of such thirty (30) days, in good faith and with the advice of
such advisors as may be retained pursuant to Section 6 hereof is unable to
determine whether the Company is Insolvent, the Trustee (i) shall so notify the
Company and the Consulting Firm in writing (and the Consulting Firm shall
promptly notify the Participants and their beneficiaries at the address supplied
by the Company) and any of the Trustee, the Company or any of the Participants
or any of their beneficiaries may apply to any court of competent jurisdiction
for a determination, for purposes of this Trust, as to whether or not the
Company is Insolvent, and (ii) the Trustee shall thereupon hold the Trust Assets
pursuant to the terms of this Trust Agreement pending the

 

10f–19



--------------------------------------------------------------------------------

determination of such court. Unless the Trustee has actual knowledge of the
Company’s Insolvency, the Trustee shall have no duty to inquire whether the
Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee as will
give the Trustee a reasonable basis for making a determination concerning the
Company’s solvency. For purposes of this Trust Agreement, the Trustee shall be
considered to possess any knowledge and information concerning the Company that
is in the possession of the Trustee’s Banking Department or other department and
can reasonably be imputed to the Trustee under normal bank procedures. Nothing
in this Trust Agreement shall in any way diminish any rights of a Participant to
pursue his rights as a general creditor of the Company with respect to the
Agreements or otherwise.

 

(c) If the Trustee discontinues payments from the Trust to any Participant or
beneficiary pursuant to Section 5(b) and subsequently resumes such payments, the
first payment following such discontinuance shall, subject to Sections 4(a) and
4(b) hereof, include the aggregate amount of all payments which would have been
made to the Participant or beneficiary (together with interest at the rate
determined pursuant to Section 1274 of the Code on the amount delayed) during
the period of such discontinuance,

 

10f–20



--------------------------------------------------------------------------------

less the aggregate amount of payments made to each such Participant or
beneficiary by the Company in lieu of the payments provided for hereunder during
any such period of discontinuance, as certified to the Trustee by the Consulting
Firm.

 

Section 6. Responsibility of Trustee and Consulting Firm

 

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; provided, however, that the Trustee shall incur no
liability to anyone for any action taken pursuant to a direction, request, or
approval given by the Company or any Participant contemplated by and complying
with the terms of this Trust Agreement. The Trustee shall discharge its
responsibility for the investment, management and control of the Trust Assets
solely in the interest of the Participants and for the exclusive purpose of
assuring that, to the extent of available Trust Assets, all Agreement Payments
are paid when due to the Participants.

 

(b) The Trustee and the Consulting Firm shall not be required to undertake or to
defend any litigation arising

 

10f–21



--------------------------------------------------------------------------------

in connection with this Trust Agreement, unless it be first indemnified by the
Company against its prospective costs, expenses and liability, and the Company
hereby agrees to indemnify the Trustee and the Consulting Firm for such costs,
expenses, and liability.

 

(c) The Trustee and the Consulting Firm may consult with legal counsel (who may
also be counsel for the Trustee and the Consulting Firm, as the case may be,
generally) with respect to any of its duties or obligations hereunder, and shall
be fully protected in acting or refraining from acting in accordance with the
advice of such counsel.

 

(d) The Trustee and the Consulting Firm may each hire agents, accountants, and
financial consultants.

 

(e) The Trustee is authorized and empowered:

 

(i) To purchase, hold, sell, invest and reinvest the assets of the Trust,
together with income therefrom;

 

(ii) To hold, manage and control all property at any time forming part of the
assets of the Trust;

 

(iii) To sell, convey, transfer, exchange and otherwise dispose of the assets of
the Trust from time to time in such manner, for such consideration and upon such
terms and conditions as it shall determine;

 

(iv) To make payments from the Trust as provided hereunder; and

 

(v) To exercise all the further rights, powers, options and privileges granted,
provided for or vested in trustees generally under applicable Federal or State
of

 

10f–22



--------------------------------------------------------------------------------

New Jersey law, as amended from time to time, it being intended that, except as
herein otherwise provided, the powers conferred upon the Trustee herein shall
not be construed as being in limitation of any authority conferred by law, but
shall be construed as in addition thereto.

 

(f) The Trustee in any and all events is authorized and empowered to do all
other acts necessary or desirable for the proper administration of the assets of
the Trust, as though the absolute owner thereof, including, but not limited to,
authorization and power:

 

(i) To cause any property of the Trust to be issued, held or registered in the
individual name of the Trustee, or in the name of its nominee, or in such form
that title will pass by delivery, provided, the records of the Trustee shall
indicate the true ownership of such property;

 

(ii) To employ such agents and counsel as may be reasonably necessary in
managing and protecting the Trust assets and to pay them reasonable
compensation; and

 

(iii) To settle, compromise or abandon with the consent of the Company all
claims and demands from other than the Participants or the Company in favor of
or against the assets of the Trust.

 

Section 7. Compensation and Expenses of Trustee and Consulting Firm

 

The Trustee and the Consulting Firm shall each be entitled to receive such
reasonable compensation for their services as shall be agreed upon by the
Company and the Trustee or the Consulting Firm, as the case may be. The Trustee
and the Consulting Firm shall each also be entitled to receive their reasonable
expenses incurred with respect

 

10f–23



--------------------------------------------------------------------------------

to the administration of the Trust, including counsel fees and fees incurred by
the Trustee and the Consulting Firm pursuant to Sections 6(c) and 6(d) of this
Trust Agreement. Prior to a Change of Control such compensation and expenses
shall be payable by the Company and if not so paid, shall be paid by the Trustee
from the Trust Assets. After a Change of Control such compensation and expenses
shall be paid by the Trustee from the Trust Assets and if not so paid, shall be
paid by the Company.

 

Section 8. Resignation and Replacement of Trustee

 

(a) The Trustee may resign at any time during the term of this Trust by
delivering to the Company a written notice of the proposed resignation. The
Consulting Firm shall deliver a copy of any such notice to each Participant and
beneficiary at the address supplied by the Company. Such resignation shall take
effect upon the qualification of a successor Trustee and such successor Trustee
commencing to act as such.

 

(b) In the event that, prior to a Change of Control, the Trustee notifies the
Company of its intention to resign, in accordance with the foregoing provisions
of this Section 8, the Company shall appoint a successor Trustee which shall be
a bank or trust company. The Trustee hereunder shall thereupon deliver to the
successor Trustee all

 

10f–24



--------------------------------------------------------------------------------

property of this Trust, together with such records and documents as may be
reasonably required to enable the successor Trustee to properly administer the
Trust, reserving such funds as it reasonably deems necessary to cover its unpaid
bills and expenses, and closing costs.

 

(c) Upon qualification of a successor Trustee, all right, title and interest of
the resigning Trustee in the Trust Assets and all rights and privileges under
this Trust Agreement theretofore vested in such resigning Trustee shall vest in
the successor Trustee where applicable, and thereupon all future liability of
said resigning Trustee shall terminate; provided, however, that the Trustee
shall execute, acknowledge and deliver all documents and written instruments
which are necessary to transfer and convey the right, title and interest in the
Trust Assets, and all rights and privileges to the successor Trustee.

 

(d) Nothing in this Trust Agreement shall be interpreted as depriving the
Trustee or the Company of the right to have a judicial settlement of the
Trustee’s accounts, and upon any proceeding for a judicial settlement of the
Trustee’s accounts or for instructions the only necessary parties thereto will
be the Trustee and the Company.

 

10f - 25



--------------------------------------------------------------------------------

Section 9. Amendment or Termination

 

(a) This Trust Agreement may be amended any time prior to the time any
Additional Contribution is made (or, after the time any Additional Contribution
is made if such Additional Contribution is returned to the Company in accordance
with Section 2(c) hereof) and to any extent (including amendments to Exhibit A
hereto) by a written instrument executed by the Trustee, the Consulting Firm and
the Company.

 

(b) This Trust shall be revocable by the Company prior to the time any
Additional Contribution is made or required to be made pursuant to the terms
hereof by the Company to the Trust and may be terminated by the Company prior
thereto (or, after the time any Additional Contribution is made if such
Additional Contribution is returned to the Company in accordance with Section
2(c) hereof). After the occurrence of a Change of Control, the Trust shall
remain in effect until the receipt by the Trustee of a certification from the
Consulting Firm that all liabilities under all the Agreements have been
satisfied; provided that, if any payment made from the Trust or to be made
pursuant to any of the Agreements is being contested or litigated, the Trust
shall remain in effect until such contest, litigation or dispute is resolved.

 

10f - 26



--------------------------------------------------------------------------------

(c) At the termination of the Trust pursuant to Section 9(b), the Trustee shall
as soon as practicable, but in any event within ninety days of the date of such
termination, transfer to the Company in cash the value of the Trust Assets as of
the termination date.

 

Section 10. Protection of Trustee and Consulting Firm

 

(a) The Company agrees, to the extent permitted by applicable law, to indemnify
the Trustee and the Consulting Firm and hold them harmless from and against any
claim or liability that may be asserted against them by reason of their taking
or refraining from taking any action under this Trust Agreement, including,
without limiting the generality of the foregoing, any claim brought against the
Trustee or the Consulting Firm by the Company, in any case, otherwise than on
account of the Trustee’s or the Consulting Firm’s own gross negligence or
willful misconduct.

 

(b) The Trustee shall be fully protected in relying upon a certification of an
authorized representative of the Company or the Consulting Firm with respect to
any instruction, direction or approval of the Company or the Consulting Firm
until a subsequent certification is filed with the Trustee.

 

10f - 27



--------------------------------------------------------------------------------

(c) The Trustee and the Consulting Firm shall each be fully protected in acting
upon any instrument, certificate, or paper believed by them to be genuine and to
be signed or presented by the proper person or persons, and neither the Trustee
nor the Consulting Firm shall be under any duty to make any investigation or
inquiry as to any statement contained in any such writing but may accept the
same as conclusive evidence of the Trust and accuracy of the statements therein
contained.

 

(d) The Trustee shall not be liable for the proper application of any part of
the Trust Fund if distributions are made in accordance with the terms of this
Trust Agreement and information furnished to the Trustee by the Consulting Firm.
All persons dealing with the Trustee are released from inquiry into the decision
or authority of the Trustee and from seeing to the application of any monies,
securities or other property paid or delivered to the Trustee.

 

Section 11. Communication

 

(a) Communications to the Company shall be addressed to the Company at:

 

C. R. BARD, INC.

731 Central Avenue

Murray Hill, New Jersey 07974

Attn: General Counsel

 

10f - 28



--------------------------------------------------------------------------------

(b) Communications to the Trustee shall be addressed to it at:

 

Chase Manhattan Bank, N.A.

1211 Avenue of the Americas

New York, New York 10036

Attn: Trust and Estates Management Division

 

(c) Communications to the Consulting Firm shall be addressed to it at:

 

The Andesa Companies, Inc.

1621 North Cedar Crest Boulevard

Suite 102

Allentown, PA 18104

Attn: John E. Walker

 

Section 12. Severability and Alienation

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition without invalidating or in any other way
limiting the remaining provisions hereof.

 

(b) The rights, benefits and payments of a Participant payable from the Trust
Assets may not be anticipated, assigned (either at law or in equity), alienated
or subject to attachment, garnishment, levy, execution or other legal or
equitable process except as required by law. Any attempt by a Participant to
anticipate, alienate, assign, sell, transfer, pledge, encumber or charge the
same shall be void. The Trust Assets shall not in any manner be subject

 

10f - 29



--------------------------------------------------------------------------------

to the debts, contracts, liabilities, engagements or torts of any Participant
and payments hereunder shall not be considered an asset of the Participant in
the event of his insolvency or bankruptcy.

 

Section 13. Governing Law

 

This Trust Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to principles of conflicts of
law.

 

Section 14. Miscellaneous

 

(a) The Trustee shall not be either individually or severally liable for any
taxes of any kind levied or assessed under the existing or future laws against
the Trust Assets. The Trustee shall withhold from each payment to any
Participant or beneficiary any Federal, state or local withholding taxes which
is from time to time required to be deducted under applicable laws, as directed
by the Consulting Firm, and shall pay such amount to the Company promptly. The
Company shall pay over such withheld amount to the appropriate government
authority. To the extent that any taxes levied or assessed upon the Trust are
not paid by the Company, the Trustee shall pay such taxes out of the Trust
Assets.

 

10f - 30



--------------------------------------------------------------------------------

(b) Expenses and fees of the Company for the administration of this Trust and
services in relation thereto for actuarial, legal and accounting and other
similar expenses, including any costs with respect to the creation of the Trust,
shall be paid in accordance with Section 7 hereof.

 

(c) Participation in this Trust shall not give any Participant any right to be
retained as an employee of the Company nor any rights other than those
specifically enumerated herein or in any Agreement applicable to any Participant
or pursuant to which such Participant is a participant.

 

(d) Any payment to any Participant or his beneficiary in accordance with the
provisions of this Trust shall, to the extent thereof, be in full satisfaction
of all claims against the Trustee and the Company under the Agreements. Nothing
in this Trust shall relieve the Company of its liability to pay benefits under
the Agreements except to the extent such liabilities are met through the use of
the Trust Assets.

 

(e) Headings in this Trust Agreement are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

10f - 31



--------------------------------------------------------------------------------

(f) This Trust Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument, which may be sufficiently evidenced by any one counterpart.

 

(g) This Trust Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their successors and assigns.

 

(h) As used in this Trust Agreement, the masculine gender shall include the
feminine and neuter genders.

 

(i) Any action of the Company pursuant to this Trust Agreement, including all
orders, requests, data, directions, instructions and other related information
shall be in writing signed on behalf of the Company by an officer or named
designee of the Company.

 

(j) In the event that a Participant and his beneficiary shall both be deceased
prior to the time payment is due the Participant or his beneficiary, then
payment shall be made if due to the estate of the deceased Participant.

 

10f - 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Trustee and the Consulting Firm have
executed this Agreement as of the date first above written.

 

C. R. BARD, INC.

By:

 

/s/ Richard A. Flink

   

Name:

 

Richard A. Flink

   

Title:

 

Secretary

CHASE MANHATTAN BANK, N.A.

By:

 

/s/ John P. McVey

   

Name:

 

John P. McVey

   

Title:

 

Vice President

THE ANDESA COMPANIES, INC.

By:

 

/s/ John E. Walker

   

Name:

 

John E. Walker

   

Title:

 

Executive V.P.

 

10f - 33



--------------------------------------------------------------------------------

 

EXHIBIT A

 

C. R. BARD, INC.

 

CONTRACTS, AGREEMENTS AND PLANS

 

Retirement Plan for Outside

Directors of C. R. Bard, Inc.

 

Deferred Compensation Contract

Deferral of Directors’ Fees

 

Supplemental Insurance/Retirement Plan - Officers

 

Deferred Compensation Contract

Deferral of Discretionary Bonus

 

Deferred Compensation Contract

Deferral of Salary

 

Long Term Performance Incentive Plan

 

Excess Benefit Plan

 

Supplemental Executive Retirement Plan

 

10f - 34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Trustee and the Consulting Firm have
executed this Agreement as of the date first above written.

 

C. R. BARD, INC.

By:

 

/s/ Richard A. Flink

   

Name:

 

Richard A. Flink

   

Title:

 

Secretary

CHASE MANHATTAN BANK, N.A.

By:

 

/s/ John P. McVey

   

Name:

 

John P. McVey

   

Title:

 

Vice President

THE ANDESA COMPANIES, INC.

By:

 

/s/ John E. Walker

   

Name:

 

John E. Walker

   

Title:

 

Executive V.P.

 

10f - 35



--------------------------------------------------------------------------------

 

AMENDMENT TO C. R. BARD, INC.

AGREEMENT AND PLANS TRUST

 

THIS AMENDMENT dated as of September 29, 2004, to the C. R. Bard, Inc. Agreement
and Plans Trust amended and restated as of February 8, 1989, and further amended
and restated as of January 18, 2000, and further amended and restated as of
September 13, 2000, and further amended and restated as of December 10, 2001,
and further amended and restated as of April 15, 2002, and further amended and
restated as of June 1, 2003, and further amended and restated as of January 20,
2004, by and between C. R. Bard, Inc., a New Jersey Corporation (the “Company”),
JP Morgan Chase Bank (formerly Chase Manhattan Bank, N. A.) (the “Trustee”) and
The Andesa Companies, Inc., a Pennsylvania corporation (the “Consulting Firm”)
(the “Trust Agreement”).

 

WITNESSETH:

 

WHEREAS, the Company, the Trustee and the Consulting Firm entered into the Trust
Agreement, and

 

WHEREAS, the parties now desire to amend Exhibit A to the Trust Agreement to
simplify the presentation of Exhibit A thereto,

 

 

NOW, THEREFORE, the parties agree as follows:

 

1. Exhibit A to the Trust Agreement including the schedule thereto are hereby
superceded and replaced in their entirety with the form of Exhibit A attached
hereto.

 

2. Except as amended by section 1 hereinabove, the Trust Agreement including
without limitation Exhibit A thereto remains in full force and effect, without
modification.

 

10f - 36



--------------------------------------------------------------------------------

3. The Trust Agreement as amended by this Amendment is hereby restated in its
entirety and the replacement Exhibit A to the Trust Agreement is incorporated in
and attached to the Trust Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment and initialed the
new Exhibit A thereto as of the date first above written.

 

C. R. BARD, INC.

      JP MORGAN CHASE BANK By:   /S/    TIMOTHY M. RING               By:  
/S/    SUSAN GREENWALD            

Timothy M. Ring, Chairman and Chief Executive Officer

     

Name:

Title:

 

                [signature]

Susan Greenwald

Vice President

 

THE ANDESA COMPANIES, INC.

By:

  /S/    RODMAN D. YOUNG                             [signature]

Name:

 

Rodman D. Young

Title:

 

Treasurer

 

10f - 37



--------------------------------------------------------------------------------

 

Exhibit A to C. R. Bard, Inc.

Agreement and Plans Trust  

 

C. R. Bard, Inc.

Contracts, Agreements and Plans

(each as amended and/or restated, if applicable)

 

Retirement Plan for Outside Directors of C. R. Bard, Inc.

 

Deferred Compensation Contract - Deferral of Directors’ Fees

 

Supplemental Insurance/Retirement Plan - Officers

 

Deferred Compensation Contract - Deferral of Discretionary Bonus

 

Deferred Compensation Contract - Deferral of Salary

 

Long Term Performance Incentive Plan

 

Excess Benefit Plan

 

Supplemental Executive Retirement Plan

 

Supplemental Executive Retirement Agreement with William H. Longfield

 

Stock Equivalent Plan for Outside Directors of C. R. Bard, Inc.

 

Change of Control Agreements (exclusive of payments, benefits and other
compensation and support required to be made or provided to the Executive
pursuant to section 4 thereof as compensation for or in connection with
Executive’s employment, if any, by the Company during the Employment Period, as
therein defined). Change of Control Agreements entered prior to October 11, 1999
are as clarified by letters dated October 11, 1999 with respect to the
calculation of “Gross Up Payment.” Change of Control Agreements entered prior to
June 1, 2003 are also as clarified by letters dated May 5, 2003 with respect to
the definition of the term “Accounting Firm” as used in Section 9, “Gross-up.”

 

         

JPMorgan Chase Bank

Trustee

Company

   Consulting Firm    Trustee

Initial: /s/ TMR

   Initial: /s/ RDY    Initial: /s/ SG

 

10f - 38